Exhibit 10.6

FORTUNE BRANDS, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

(Effective January 1, 2008)

Fortune Brands, Inc. (the “Company”) hereby establishes this Director’s Deferred
Compensation Plan (the “Plan”) to assist the Company in attracting and retaining
persons of competence and stature to serve as Directors by giving those
Directors the option of deferring receipt of the fees payable to them in cash by
the Company for their services as Directors.

1. Effective Date. The Plan is effective as of January 1, 2008.

2. Eligibility and Participation. Each Director of the Company who: (a) is duly
elected to the Company’s Board of Directors (the “Board of Directors” or the
“Board”); (b) receives in cash any fees, stipends, awards, or other remuneration
(“Directors’ Fees”) from the Company for services as a Director; and (c) is not
an employee of the Company, is an “Eligible Director.” Each Eligible Director
may elect to defer receipt of Directors’ Fees otherwise payable in cash to that
Eligible Director, as provided for in the Plan, beginning on the date he or she
is first elected to the Company’s Board. Each Eligible Director who elects to
defer Directors’ Fees under the Plan is a “Participant” in the Plan.

3. Administration. The Board appoints the Company’s Nominating and Corporate
Governance Committee to act as the administrator of the Plan (referred to herein
as the “Administrator”). The Administrator will serve at the pleasure of the
Board of Directors and will administer, construe and interpret the Plan in its
sole discretion. The Administrator will not be liable for any act done or
determination made in good faith. The Board of Directors has the power to
designate an additional or replacement Administrator at its discretion. The
expense of administering the Plan shall be borne by the Company and shall not be
charged against benefits payable hereunder.

4. Deferrals.

(a) Deferral Election. An Eligible Director may file with the Administrator, on
or before November 1 of each year, an election in writing to defer all or a
portion of the Directors’ Fees to be earned by the Eligible Director in the
following calendar year (a “Deferral Election”). In the year in which a Director
first becomes eligible to participate in the Plan, the Director may make a
Deferral Election with respect to services to be performed subsequent to the
date of the Deferral Election, if the Director files it with the Administrator
within thirty (30) days after the date the Director becomes eligible to
participate in the Plan. When a Deferral Election is filed, an amount equal to
all or a portion (as designated in the Deferral Election) of the Directors’ Fees
earned by the Participant for the following calendar year (or the remainder of
the calendar year, in the case of new directors) will be credited to a deferral
account maintained on behalf of that Participant (the “Deferral Account”).

(b) Minimum Deferral. The amount of Deferral Election may not be less than
$1,000 per calendar quarter.



--------------------------------------------------------------------------------

(c) Accounting. The Deferral Accounts will be maintained by the Company and will
list and reflect each Participant’s credits and valuations. The Company will
credit to each Participant’s Deferral Account an amount equivalent to the
Directors’ Fees or portion thereof, as designated in the Deferral Election, that
would have been paid to the Participant if the Participant had not elected to
defer such compensation under the Plan. The credit will be made on the date on
which the Directors’ Fees would have been paid absent a Deferral Election.

The Plan is unfunded and no funds will be segregated into the Deferral Account
of Participants. The Administrator will provide each Participant an annual
statement of the balance in that Participant’s Deferral Account.

(d) Valuation. At the end of each calendar quarter, each Participant’s Deferral
Account will be credited with interest on the value of his or her Deferral
Account at the beginning of the quarter. The interest rate applicable for a
calendar quarter will be the average rate of the final auction of the prior
quarter for the sale of 13-week U.S. Government bills, rounded up to the nearest
five-hundredths of one percent (.05%). If such rate is no longer available, a
substantially similar one selected by the Administrator shall be used. Interest
will be calculated on the basis of actual days over a 360-day year.

5. Distribution.

(a) Except as provided below, distribution of a Participant’s Deferral Account
will be made as soon as practicable in the January following the calendar year
in which the Participant’s “Separation from Service” (as defined in Treas. Reg.
§1.409A-1(h) and in accordance with Treas. Reg. §1.409A-1(i)(2)) occurs, in a
single lump sum payment. For purposes of this Plan, “Service” means the
provision of services to the Company or its subsidiaries in the capacity of
(i) an employee, (ii) a non-employee member of the Board, or (iii) a consultant
or other independent advisor to the Company or its subsidiaries.

(b) Notwithstanding paragraph (a) above, if the Participant is a Specified
Employee as of the date of his or her Separation from Service, distribution of
the Participant’s Deferral Account will not be made before the date that is six
(6) months after the Participant’s Separation from Service or, if earlier, the
date of the Participant’s death. During the six-month delay period, a
Participant’s Deferral Account will be credited with interest in accordance with
Section 4 above. For purposes of this paragraph, “Specified Employee” has the
meaning given that term in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and Treas. Reg. 1.409A-1(c)(i) (or any similar or successor
provisions). The Company’s “specified employee identification date” (as
described in Treas. Reg. 1.409A-1(c)(i)(3)) will be December 31 of each year,
and the Company’s “specified employee effective date” (as described in Treas.
Reg. 1.409A-1(c)(i)(4) or any similar or successor provisions) will be April 1
of each succeeding year.



--------------------------------------------------------------------------------

6. Separation from Service due to Death. In the event of a Participant’s
Separation from Service by reason of death, the Administrator will, as soon as
reasonably practicable following Separation from Service but in no event later
than 90 days after the Participant’s death, commence distribution of amounts
credited to the Deferral Account to the beneficiary or beneficiaries of the
Participant. Each Participant has the right to designate one or more
beneficiaries to receive distributions in the event of a Participant’s death by
filing with the Administrator a Beneficiary Designation Form. The designated
beneficiary or beneficiaries may be changed by a Participant at any time prior
to that Participant’s death by the delivery to the Administrator of a new
Beneficiary Designation Form. If no beneficiary has been designated, or if no
designated beneficiary survives the Participant, distributions pursuant to this
provision will be made to the Participant’s estate.

7. Effect of Change of Control. In the event of a Change of Control of the
Company, the entire unpaid balance of each Participant’s Deferred Account shall
be paid in a lump sum to the Participant as of the effective date of the Change
of Control. Change of Control shall mean the first to occur of any of the
following events, but only to the extent that such event is described in Code
Section 409A(a)(2)(A)(v):

(a) any one person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the Company, but not
including persons solely because they purchase stock of the Company at the same
time or as a result of the same public offering), acquires (or has acquired
within the 12-month period ending on the date of the most recent acquisition by
such person) securities of the Company representing 30% or more of the combined
voting power of the Company’s then outstanding securities; or

(b) during any period of twelve months (not including any period prior to the
execution of this Plan), a majority of members of the Board are replaced by
Directors (whose appointment or election is not endorsed by at least a majority
of the members of the Board before the date of the appointment or election); or

(c) any person, or more than one person acting as a group (including owners of a
corporation that enters into a merger, consolidation, purchase, or acquisition
of stock, or similar business transaction with the Company, but not including
persons solely because they purchase stock of the Company at the same time or as
a result of the same public offering), acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50% of the combined voting power of the stock of the Company but only if
such person or group did not own more than 50% of the combined voting power of
the stock of the Company prior to such acquisition; or

(d) any person, or more than one person acting as a group (including owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
assets, or similar business transaction with the Company, but not including
persons solely because they purchase assets of the Company at the same time),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) assets from the Company that
have a total gross fair



--------------------------------------------------------------------------------

market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately before such acquisition or
acquisitions, except where the assets are transferred to (i) a shareholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to its stock, (ii) an entity, 50% or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (iii) a person,
or more than one person acting as a group, that owns, directly or indirectly,
50% or more of the total value or voting power of all outstanding stock of the
Company, or (iv) an entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a person described in (iii), above.

8. Assignment and Alienation of Benefits. The right of each Participant to any
account, benefit or payment hereunder will not, to the extent permitted by law,
be subject in any manner to attachment or other legal process for the debts of
that Participant; and no account, benefit or payment will be subject to
anticipation, alienation, sale, transfer, assignment or encumbrance except by
will, by the laws of descent and distribution, or by a Participant election to
satisfy a property settlement agreement pursuant to a divorce.

9. Section 409A Compliance. Notwithstanding any provision to the contrary, this
Plan is intended to comply with Code Section 409A and the interpretive guidance
thereunder. The Plan shall be construed and interpreted in accordance with such
intent. If any provision of this Plan shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

10. Unsecured Obligation. The obligation of the Company to make distributions of
amounts credited to the Participant’s Deferred Account shall be a general
obligation of the Company, and such distribution shall be made only from general
assets and property of the Company in shares of common stock of the Company. The
Participant’s relationship to the Company under the Plan shall be only that of a
general unsecured creditor and neither this Plan, nor any agreement entered into
hereunder, or action taken pursuant hereto shall create or be construed to
create a trust for purposes of holding and investing the Deferred Account
balances. The Company reserves the right to establish such a trust, but such
establishment shall not create any rights in or against any amounts held
thereunder.

11. Amendment or Termination. The Board of Directors may amend this Plan at any
time and from time to time. The Board of Directors may terminate this Plan, to
the extent such termination is permissible according to Treasury Regulations or
other published guidance issued by the U.S. Department of Treasury or the
Internal Revenue Service under Code Section 409A. The time of a payment to a
Participant under the Plan may be accelerated where the right to the payment
arises due to a termination and liquidation of the Plan, in accordance with the
provisions of Treas. Reg. §1.409A-3(j)(4)(ix) or any successor provisions
thereto. Any amendment or termination of this Plan will not adversely affect the
rights of a Participant accrued prior thereto without that Participant’s written
consent, except to the extent required by law.



--------------------------------------------------------------------------------

12. Taxes. The Company is not responsible for the tax consequences under
federal, state or local law of any election made by any Participant under the
Plan. All payments under the Plan are subject to withholding and reporting
requirements to the extent required by applicable law.

13. No Right to Continued Membership on the Board. Nothing in this Plan confers
upon any Director any right to continue as a Director of the Company or
interferes with the rights of the Company and its shareholders, which are hereby
expressly reserved to remove any Director at any time for any reason whatsoever,
with or without cause.

14. Applicable Law. To the extent not preempted by federal law, this Plan shall
be construed, administered and governed in all respects under and by the laws of
the State of Delaware, without giving effect to its conflict of laws principles.
The jurisdiction and venue for any disputes arising under, or any action brought
to enforce (or otherwise relating to), this Plan shall be exclusively in the
courts in the State of Illinois, County of Cook, including the Federal Courts
located therein (should Federal jurisdiction exist).

 

July 31, 2007   FORTUNE BRANDS, INC.   By:  

/s/ Mark A. Roche

  Its:   Senior Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------

FORTUNE BRANDS, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

DEFERRAL ELECTION

Complete only if you have not previously filed a Deferral Election, or you now
wish to change your previous Deferral Election(s).

I,                                         
                                        , make the following election under the
Fortune Brands, Inc. Directors’ Deferred Compensation Plan (the “Plan”) with
respect to fees earned beginning January 1, 2008 for services as a Director of
Fortune Brands, Inc. (the “Company”). Any capitalized term that is not defined
will have the meaning set forth in the Plan.

I elect to defer receipt of

Directors’ Fees

 

¨   all of my Directors’ Fees  

or

¨   $                     per calendar quarter of my Directors’ Fees (may not be
less than $1,000 per calendar quarter).

This Deferral Election supersedes any prior deferral elections under the Plan
and will remain in effect unless changed through a future election or operation
of the Plan. The Plan is unfunded. All deferrals and interest are maintained as
general assets of the Company. You should carefully review the enclosed Plan
before you elect to defer.

If you have any questions regarding the Plan, please call Elizabeth Lane at
(847) 484-4447. Please remember that if you would like to participate, this
Deferral Election must be returned by November 1, 2007.

 

 

   

 

Director’s Signature     Date

 

   

 

Director’s Name (please print)     Social Security No.



--------------------------------------------------------------------------------

FORTUNE BRANDS, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

BENEFICIARY DESIGNATION

Complete only if you have not previously filed a Beneficiary Designation, or you
now wish to change your previous Beneficiary Designation(s).

In accordance with the terms of the Fortune Brands, Inc. Directors’ Deferred
Compensation Plan (the “Plan”), the individual whose name appears below, who
serves as a Director of Fortune Brands, Inc. (the “Company”) hereby designates a
beneficiary or beneficiaries, with respect to his or her Deferral Account (and
any other amounts due to him or her) under the Plan. This designation shall
supersede any and all previous Beneficiary Designations made by the Director
with respect to his or her Deferral Account under the Plan. Any capitalized term
that is not defined will have the meaning set forth in the Plan.

1. Primary Beneficiary. The following person, or persons, are designated as
primary beneficiary with respect to the percentage of the Director’s unpaid
Deferral Account (and any other amounts due to him or her) indicated for each
person:

 

Name:  

 

  Relationship:  

 

  Address:  

 

   

 

   

 

  Percent:  

 

  Name:  

 

  Relationship:  

 

  Address:  

 

   

 

   

 

  Percent:  

 

  Name:  

 

  Relationship:  

 

  Address:  

 

   

 

   

 

  Percent:  

 

 



--------------------------------------------------------------------------------

2. Secondary Beneficiary. The following person, or persons, are designated as
secondary Beneficiary with respect to the percentage of the Director’s unpaid
Deferral Account (and any other amounts due to him or her) indicated for each
person:

 

Name:  

 

  Relationship:  

 

  Address:  

 

   

 

   

 

  Percent:  

 

  Name:  

 

  Relationship:  

 

  Address:  

 

   

 

   

 

  Percent:  

 

  Name:  

 

  Relationship:  

 

  Address:  

 

   

 

   

 

  Percent:  

 

 

 

 

   

 

Director’s Signature     Date

 

   

 

Director’s Name (please print)     Social Security No.